
	

113 HRES 192 IH: Supporting the goals and ideals of National STD Awareness Month.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 192
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Ms. Lee of California
			 (for herself, Mr. Rangel,
			 Ms. Norton,
			 Ms. Clarke,
			 Mrs. Christensen,
			 Ms. Schakowsky, and
			 Mr. McGovern) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of
		  National STD Awareness Month.
	
	
		Whereas sexually transmitted infections (STIs) (also known
			 as sexually transmitted diseases, or STDs) are a major public health challenge
			 that pose a significant burden in the United States both in economic and human
			 terms;
		Whereas the United States has the highest rate of STIs in
			 the industrialized world, with an estimated 20,000,000 new cases occurring each
			 year, and almost half of those infections occurring in young people between the
			 ages of 15 to 24;
		Whereas all people in the United States have an interest
			 in STIs because every community is impacted and everyone pays for the cost of
			 these infections, either directly or indirectly;
		Whereas, according to the Centers for Disease Control and
			 Prevention (CDC), STIs impose a tremendous economic burden on the United
			 States, with direct medical costs as high as $17,000,000,000 per year;
		Whereas the CDC estimates that rates of Chlamydia
			 infection among adolescents increased from 2010 to 2011, especially among
			 adolescents between the ages of 20 and 24;
		Whereas in 2011, the rate of Chlamydia among
			 African-American females between the ages of 15 and 19 was almost 6 times that
			 of their White counterparts;
		Whereas in 2010, CDC data indicated that 1 in 6 people in
			 the United States between the ages of 14 and 49 years old were infected with
			 the Herpes Simplex virus Type 2, a lifelong and incurable infection, and that
			 African-American women 14 to 49 years old were the most affected group, with a
			 prevalence rate of 48 percent;
		Whereas poverty and lack of access to quality health care
			 exacerbate the rate of infection with the human immunodeficiency virus (HIV)
			 and other STIs;
		Whereas men who have sex with men (MSM) continue to be
			 disproportionately impacted by STIs, accounting for 72 percent of all syphilis
			 cases in 2011 as compared to only 4 percent of such cases in 2000;
		Whereas racial disparities in rates of STIs are among the
			 worst health disparities in the Nation for any health condition;
		Whereas most STIs have been associated with increased risk
			 of HIV transmission and are likely contributing to the ongoing HIV epidemic in
			 the United States;
		Whereas the CDC also reports that the two most common STIs
			 among young women are HPV, with 18 percent infected, and Chlamydia, with 6
			 percent of young women between the ages of 15 and 19 infected;
		Whereas the long-term health effects of these STIs are
			 especially severe for women and include infertility and cervical cancer;
		Whereas vaccination, screening, and early treatment can
			 prevent some of the most devastating effects of STIs;
		Whereas high STI infection rates in the United States
			 demonstrate the need for better ways to reach those most at risk of
			 infection;
		Whereas the CDC recommends annual Chlamydia screenings for
			 sexually active women 25 years of age and younger;
		Whereas the CDC also recommends HPV vaccination for girls,
			 boys and young women between the ages of 11 and 21 for men and 26 for women, as
			 well as anyone who is immunocompromised (including living with HIV/AIDS) until
			 age 26;
		Whereas the CDC recommends screening for HIV, syphilis,
			 Chlamydia, and gonorrhea at least once a year for all sexually active
			 MSM;
		Whereas Chlamydia can lead to pelvic inflammatory disease,
			 chronic pelvic pain, infertility, and tubular pregnancies, which can affect a
			 woman's health and well-being throughout her lifetime;
		Whereas STIs, including HIV/AIDS, can be transmitted from
			 infected mothers to infants during childbirth and can cause severe health
			 consequences in these infants;
		Whereas STIs often cause social stigma and may have a
			 serious psychological impact among those who are infected;
		Whereas programs that provide comprehensive and medically
			 accurate health information and screening and treatment services can help
			 people protect themselves against STIs, including through a variety of Federal
			 programs such as Title X of the Public Health Service Act and the CDC’s STD
			 prevention programs;
		Whereas school-based STI screening programs have been
			 highly successful where implemented and are effective at preventing the spread
			 of STIs among adolescents;
		Whereas the sexual and reproductive health needs of men
			 must be more thoroughly recognized and better addressed by the public health
			 and medical provider community in order to more effectively combat the spread
			 of STIs;
		Whereas STD programs in State and local health departments
			 that are funded through the CDC’s Division of STD Prevention are the Nation’s
			 frontline defense against the spread of STIs;
		Whereas STI screening, vaccination, and other prevention
			 strategies for sexually active women should be among the highest public health
			 priorities; and
		Whereas the CDC observes April as National STD
			 Awareness Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of
			 National STD Awareness Month;
			(2)encourages the
			 Federal Government, States, localities, and nonprofit organizations to observe
			 the month with appropriate programs and activities, with the goal of increasing
			 public knowledge of the risks of sexually transmitted infections (STIs) and
			 protecting people of all ages;
			(3)recognizes the
			 human toll of STIs and the importance of making the prevention, diagnosis, and
			 treatment of STIs an urgent public health priority; and
			(4)calls on all
			 people in the United States to learn about STIs and the prevention approaches
			 recommended for them and encourages all sexually active individuals to get
			 tested for STIs and to seek appropriate care if they are infected.
			
